       Case 4:21-cv-02514 Document 1 Filed on 08/04/21 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

REINA HERNANDEZ DE GOMEZ,                       )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )       Case No. 4:21-cv-2514
                                                )
COSTCO WHOLESALE CORPORATION                    )
                                                )
               Defendant.                       )

                                  NOTICE OF REMOVAL

        Costco Wholesale Corporation (incorrectly named as Costco Wholesale, Inc. in

Plaintiff’s state court petition), hereby files this Notice of Removal pursuant to 28 U.S.C. §§

1332, 1441, and 1446, removing the above-captioned case to the United States District Court for

the Southern District of Texas, Houston Division. The grounds for removal are as follows:

                                         BACKGROUND

        1.     At the time this action commenced and as alleged in Plaintiff’s Original Petition,

Plaintiff Reina Hernandez de Gomez was a resident of Texas.

        2.     Defendant Costco is a Washington corporation with its principal place of business

in the State of Washington.

        3.     Plaintiff claims that she was severely injured at a Costco warehouse in Harris

County, Texas on or about July 19, 2019 when a Costco employee allegedly struck her left ankle

with a cart.

        4.     Plaintiff commenced a lawsuit in the 165th Judicial District Court of Harris

County, Texas: Cause No. 2021-39171, styled Reina Hernandez de Gomez v. Costco Wholesale,

Inc.
          Case 4:21-cv-02514 Document 1 Filed on 08/04/21 in TXSD Page 2 of 5




           5.       Plaintiff contends that Costco is liable for failing to keep the premises safe.

Consequently, Plaintiff seeks to recover damages for a premises liability claim.

                                            GROUNDS FOR REMOVAL

           A.       Complete Diversity of Citizenship Exists Between the Parties and the
                    Amount in Controversy Exceeds $75,000

           6.       Plaintiff is a resident of Texas. (See Ex. 2 at 2, ⁋ 7.) Costco is a citizen and

resident of the State of Washington. (See id. at ⁋ 8.)1 Thus, the parties are completely diverse.

See 28 U.S.C. § 1332(a).

           7.       While Plaintiff’s Original Petition states she is seeking “only monetary relief of

$100,000 or less,” (Ex. 2 at 1, ⁋ 5), she also affirmatively pleads that the amount in controversy

is less than $75,000 (Id. at 2, ⁋ 6). However, this claim is in bad faith. While the amount in

controversy is generally determined based on “the sum demanded in good faith in the initial

pleading,” 28 U.S.C. § 1446(c)(2), “[a] demand made in bad faith does not control.” Rodriguez v.

Ocean Harbor Cas. Ins. Co., CV H-19-4034, 2020 WL 555394, at *1 (S.D. Tex. Jan. 16, 2020),

report and recommendation adopted, CV H-19-4034, 2020 WL 553810 (S.D. Tex. Feb. 4,

2020); (citing De Aguilar v. Boeing Co., 47 F.3d 1404, 1410 (5th Cir. 1995)). If a demand is

designed to defeat diversity jurisdiction, it is in bad faith. Id.

           8.       Texas Rules of Civil Procedure 47 requires plaintiffs to plead a range of monetary

damages sought. See TEX. R. CIV. P. 47. The Rule does not allow a plaintiff to request a specific

amount of damages beyond the specified range of damages. See id.; see also Hernandez Jimenez

v. Geovera Specialty Ins. Co., CV H-19-3970, 2019 WL 6910144, at *2 (S.D. Tex. Dec. 19,

2019). Accordingly, Plaintiff’s allegation that “the amount in controversy does not exceed




1
    Costco’s Form 10-K report is also available at https://investor.costco.com/node/22386/html.


                                                           2
      Case 4:21-cv-02514 Document 1 Filed on 08/04/21 in TXSD Page 3 of 5




$75,000.00” is in bad faith and an attempt to avoid federal diversity jurisdiction. Rodriguez, 2020

WL 555394 at *1; Hernandez Jimenez, 2019 WL 6910144, at *2.

       9.      As evidence of bad faith, prior to filing suit, Plaintiff sent a demand to Costco’s

third-party administrator, Sedgwick Claims Management (See Ex. 7.) The demand listed past and

limited future medical expenses as $96,283, well in excess of the $75,000 amount-in-controversy

requirement. (Id. at 2–3.) While stating Plaintiff anticipated a jury verdict in the range of

$800,000–$950,000, Plaintiff offered to settle for $500,000. (Id. at 3) Plaintiff’s own pre-suit

demand letter establishes the amount in controversy exceeds $75,000. See Rodriguez, 2020 WL

555394, at *1 (considering pre-suit demand letter to determine whether the amount in

controversy exceeded $75,000). Therefore, since Plaintiff’s pleading is in bad faith and designed

to defeat diversity jurisdiction, and the evidence shows Plaintiff is truly seeking an amount far in

excess of $75,000, the amount in controversy exceeds $75,000.

       10.     Federal diversity jurisdiction exists because the parties are completely diverse,

and the amount in controversy exceeds $75,000.

       B.      Venue is Proper in This Division and in this District.

       11.     Plaintiff filed this action in Harris County, Texas. The Houston Division of the

Southern District of Texas encompasses Harris County, Texas. Thus, this district and division

embrace the place where the state court action is pending. See 28 U.S.C. § 1441(a).

                         PROCEDURAL REQUIREMENTS FOR REMOVAL

       12.     This Notice of Removal is filed within 30 days of the date on which Defendant

received the summons and complaint. Thus, this Notice of Removal is timely. See 28 U.S.C. §

1446(b).




                                                 3
       Case 4:21-cv-02514 Document 1 Filed on 08/04/21 in TXSD Page 4 of 5




        13.        Copies of all processes, pleadings, and orders have been filed separately with this

Court. See U.S.C. § 1446(a).

        14.        Pursuant to Local Rule 81 of the Southern District of Texas, the following

documents are attached to this Notice of Removal, as listed in the Index of Matters Being Filed:

        Exhibit 1         Docket Sheet

        Exhibit 2         Plaintiff’s Original Petition and First Set of Discovery

        Exhibit 3         Plaintiff’s request for issuance of a citation

        Exhibit 4         Return of Service

        Exhibit 5         Defendant Costco Wholesale Corporation’s Original Answer

        Exhibit 6         List of Counsel of Record

        Exhibit 7         Plaintiff’s Pre-Suit Demand Letter

        15.        A copy of this Notice of Removal will be filed with the Harris County District

Clerk’s office promptly and will be served on Plaintiff promptly. See 28 U.S.C. § 1446(d).

        16.        The filing fee has been paid to the Clerk.

                                              CONCLUSION

        17.        Removal of this action under 28 U.S.C. § 1441(a) is proper as district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as

all requirements for removal under 28 U.S.C. § 1446 have been met.

        18.        Costco Wholesale Corporation respectfully requests that the state court action

now pending in the 165th Judicial District Court of Harris County, Texas be removed and placed

on this Court’s docket for further proceedings as though it originated in this Court, and that this

Court issue all necessary orders. Costco further requests any additional relief to which it may be

justly entitled.




                                                     4
       Case 4:21-cv-02514 Document 1 Filed on 08/04/21 in TXSD Page 5 of 5




Dated: August 4, 2021



                                             Respectfully submitted,

                                             CHAMBERLAIN, HRDLICKA, WHITE,
                                                 WILLIAMS & AUGHTRY

                                             By:     /s/ Jeff C. Wigginton, Jr.
                                                     Jeff C. Wigginton, Jr.
                                                     State Bar No. 24057521
                                                     jeff.wigginton @chamberlainlaw.com
                                                     Chris Lemons
                                                     State Bar No. 24094799
                                                     chris.lemons@chamberlainlaw.com
                                                     1200 Smith Street, Suite 1400
                                                     Houston, Texas 77002
                                                     Telephone (713) 658-1818
                                                     Telecopy (713) 658-2553

                                             ATTORNEYS FOR DEFENDANT
                                             COSTCO WHOLESALE CORPORATION



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the
following:

M. Paul Skrabanek
Michael L. Grinsfelder
Pierce Sicrabanek, PLLC
3701 Kirby Drive, Suite 760
Houston, Texas 77098

                                                     /s/ Jeff C. Wigginton, Jr.
                                                     Jeff C. Wigginton, Jr.



4183641.v1




                                                5
